Cooley, C. J.
The respondent was convicted in the Recorder’s Court of Kalamazoo of a criminal assault and battery, on a trial by a jury of six. He demanded a jury of twelve.
Twelve is the constitutional number of jurors in this State. Hill v. People 16 Mich. 351. The Constitution makes an exception for courts not of record (Art. 6, § 28); but by the statute creating the Recorder’s Court of Kalamazoo, it is expressly declared to be a court of record. Local Acts 1883, [No. 337], pp. 677, 694. It does not therefore come within the exception.
The conviction must be quashed.
The other Justices concurred.